--------------------------------------------------------------------------------

Exhibit 10.4
 
 
September 26, 2011




John Quinn
20 The Neck
Manhasset, NY 11030


Dear John:


On behalf of Single Touch Systems Inc. (the “Company”), I am pleased to confirm
this agreement under which you are to be employed full time as the Chief
Financial Officer of the Company.  We look forward to your future success in
this position.
 
The terms of your employment with the Company as Chief Financial Officer are as
set forth below:
 
1.             Position.
 
(a)  You will serve as the Chief Financial Officer of the Company and of its
subsidiary Single Touch Interactive, Inc., working out of the Company’s
headquarters office in the Newport Corporate Center in Jersey City, New
Jersey.  You will report to the Company’s Chief Executive Officer.
 
(b)  You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of you pursuant to the terms hereof.  During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, except as set forth below, and you will not
directly or indirectly engage or participate in any business that is competitive
in any manner with the business of the Company.  Nothing in this Section 1 will
prevent you from accepting (i) service as a director for one for profit entity
(so long as such entity is not competitive in any manner with the business of
the Company), and for such other specified for profit entity or entities as the
Board of Directors of the Company (the “Board”) may from time to time approve in
its discretion, with such compensation as such entity(s) deems appropriate, (ii)
speaking or presentation engagements in exchange for honoraria, (iii) service on
boards of charitable organizations, or (iv) ownership of no more than 1% of the
outstanding equity securities of a publicly traded company.
 
(c)  In general, you will have the responsibilities and duties associated with
and over the areas which are typically associated with the office of Chief
Financial Officer of a corporation.
 
(d)  Your compensation hereunder shall be deemed inclusive of any and all
compensation to which you would be entitled as a director of the Company, if you
are ever asked to join the Board.  At this point you have not been asked to join
the Board.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 2
 
 
2.             Start Date.  The term of this letter agreement will commence on
September 26, 2011 (the “Start Date”).
 
3.             Term of Agreement.  This letter agreement shall have a term of
one year from the Start Date (the “Term”), unless terminated sooner pursuant to
the terms hereof.  Should this letter agreement not be terminated by either
party at least 30 days before the first anniversary of the Start Date, it shall
automatically renew for an additional one year period, and for additional one
year periods thereafter (each a “Renewal Term”) unless terminated at least 30
days before any subsequent anniversary date.
 
4.             Proof of Right to Work.  For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States.  Such
documentation must be provided to us within three business days of your date of
hire, or our employment relationship with you may be terminated.
 
5.             Compensation.  You will be paid a monthly salary of $18,750,
which is equivalent to $225,000 on an annualized basis (the “Base
Salary”).  Your salary will be payable pursuant to the Company’s regular payroll
policy.  The Base Salary will be reviewed annually as part of the Company’s
normal salary review process.  Your salary and any and all bonuses will be
subject to standard withholding pursuant to the Company’s regular payroll
policy.
 
You will be eligible for annual cash bonuses as may be awarded by the Board in
its discretion based upon your performance and the achievement of objectives
established by the Board.
 
You will be entitled to reimbursement of documented reasonable business expenses
incurred by you in the discharge of your duties hereunder, in accordance with
the policies and procedures of the Company provided to senior executives of the
Company.  In addition, the Company will reimburse you for any dues or fees you
incur in connection with membership in professional associations.
 
6.             Stock Award, Stock Option Grants.
 
(a)           The Company and its President shall recommend that the Board grant
you, effective on the Start Date, 100,000 shares of Company’s common stock under
the Company’s 2009 Employee and Consultant Stock Plan, subject to the following
restriction:  all of such shares shall be forfeited to the Company if your
employment with the Company ceases for any reason; provided, that such
restriction and risk of forfeiture shall cliff-lapse on the 90th day after the
Start Date.
 
(b)           The Company shall recommend that the Board grant you stock options
under the Company’s 2008 Stock Option Plan to purchase a total of 1,500,000
shares of the Company’s common stock (“Option Shares”), with the scheduled
expiration date of the stock options to be September 26, 2016, the option as to
one third (0.5 million) of the Option Shares with a strike price of $0.65 to
vest on September 26, 2012, the option as to a second third (0.5 million) of the
Option Shares with a strike price of $0.90 to vest on September 26, 2013, and
the option as to the final third (0.5 million) of the Option Shares with a
strike price of $0.90 to vest on September 26, 2014.  In each case vesting would
depend on your being in the service of the Company on the vesting date;
provided, that if the Company or substantially all of its assets is acquired
during your service with the Company, or if your
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 3
 
 
employment be terminated by the Company without Cause or you resign for Good
Reason, all 1.5 million of the aforementioned Option Shares would immediately
vest.  The Option Shares would be subject to the terms of the Company’s 2008
Stock Option Plan and the standard-form Notice of Stock Option Grant/Stock
Option Agreement between you and the Company; provided, that the Notice of Stock
Option Grant/Stock Option Agreement would authorize net-exercise and would
expressly provide that should your employment be terminated by the Company
without Cause or due to your death or Disability, or you resign for Good Reason,
during the Term, you would be entitled to exercise the option, to the extent it
has vested as of the employment termination date, until the earlier of the
option’s scheduled final expiration date or 18 months after the employment
termination date.
 
7.             Benefits.
 
(a)           Insurance Benefits.  You and your eligible dependents shall be
entitled to participate in any standard benefit plans for senior management and
employees of the Company which are in place from time to time, subject to any
eligibility requirements imposed by such plans.
 
(b)           Vacation; Sick Leave. You will be entitled to 15 days per year of
paid time off (plus Company observed holidays) according to the Company’s
standard policies, subject to any and all accrual caps imposed by such policies
(as they may be revised from time to time).
 
8.             Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement, a form of
which is enclosed for your review and execution (the “Confidentiality
Agreement”), before or on your Start Date.
 
9.             At-Will Employment.  Your employment with the Company will be on
an “at will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability (except as may be expressly set forth in Sections 6 and 10 of this
letter).
 
10.           Separation.  In the event of any cessation of your employment, the
Company shall pay you (i) any salary earned and accrued but unpaid before
termination and (in cash) all accrued but unused paid time off not barred by the
accrual cap, and (ii) any documented business expenses incurred in accordance
with the Company’s policies but not reimbursed as of the date of termination,
and (iii) your entitlement, if any, under the following paragraph of this
Section 10.
 
You shall not be entitled to any severance or separation benefits except under
the following circumstances:  (a) In the event that: (i) you are terminated
without Cause (as defined below), or due to a Disability (as defined below), or
you resign with Good Reason (as defined below) before the end of the Term, or
any Renewal Term, or (ii) this letter agreement is not renewed at the election
of the Company at the end of the Term or any Renewal Term, then if and only if
within 30 days after such termination without Cause or for Disability or
resignation with Good Reason or such expiration as a result of nonrenewal by the
Company’s election you execute and deliver a customary and satisfactory general
release of all claims in favor of the Company and its related persons (and the
revocation period and other conditions applicable to the validity of such
release shall have expired and have been fully satisfied),
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 4
 
 
you shall be entitled to receive the following severance benefits (and no other,
except as may be required by applicable law): (i) continuation of your Base
Salary in effect immediately before the termination date, paid on the same basis
and at the same times as previously paid, for six months from the termination
date; and (ii) should you timely elect to continue coverage pursuant to COBRA,
payment of your COBRA premiums for you and your eligible dependents for six
months from the termination date (but subject to the Company’s right to
discontinue or change any of its COBRA-eligible plans generally or to change
providers, if done so for all Company employees).  With regard to the separation
payment, you shall have no duty to mitigate as a condition of receipt, nor shall
the separation payment be subject to set off for any other income received.
 
a.             As used herein, “Cause” means (i) your conviction or plea of
“guilty” or “no contest” to any crime constituting a felony in the jurisdiction
in which committed, any crime involving moral turpitude (whether or not a
felony), or any other misdemeanor involving, fraud, dishonesty or willful
misconduct; (ii) your failure and refusal to follow the lawful and proper
directives of the Board; (iii) your knowing and willful breach of a material
provision of this letter agreement or the Confidentiality Agreement; (iv) your
engaging in actions that would be likely to materially discredit or cause
substantial damage to the Company or its reputation; (v) your knowing and
willful material breach of your duty of care (except in good faith) or your
duties of trust or loyalty; (vi) your willful falsification of records or
reports; or (vii) your chronic absence from work for reasons other than illness,
provided, however, that for purposes of (ii), (iii), (iv), (v), (vi) or (vii),
the Company will provide to you a written notice from the Board which describes
in detail the basis for the Board’s belief that you have not substantially
satisfied your obligations to the Company and a reasonable opportunity to cure
any such alleged deficiencies within 30 days if such deficiency can be
cured.  Further, before terminating your employment for Cause, the Company shall
provide you with the opportunity to appear before the Board at a regular or
special meeting, represented by counsel, to address the grounds upon which the
termination is based.
 


b.             As used herein, “Good Reason” means the occurrence of any of the
following circumstances, without your express consent: (i) a material reduction
of your title or authority;  (ii) a reduction in your salary or benefits (other
than a reduction that generally applies to the officers at your level in the
Company or, as applicable, the surviving corporation at that time); (iii) a
change of the principal non-temporary location in which you are required to
perform your services to any location other than any part of Long Island, any
part (borough) of the City of New York, or any place which is within 10 miles of
the nearest point in the City of New York; (iv) any material breach of this
letter agreement by the Company which is not cured within 30 days after written
notice by you; (v) a Disability as defined in subsection c below; or (vi) the
Company or substantially all of its assets is acquired.


You shall provide the Company with notice in writing within 30 days of the
occurrence of any of the foregoing grounds setting forth in detail those grounds
upon which your notice is based.   In no event shall a resignation be considered
to be with Good Reason unless the resignation occurs after, but within 40 days
after, the first date on which a resignation associated with such instance of
asserted Good Reason would have in fact qualified as a resignation with Good
Reason.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 5

 
c.  “Disability” for purposes of this Section 10 shall mean your incapacity due
to physical or mental illness, during which you shall have been substantially
unable to perform your duties hereunder for an entire period in excess of 120
days in any 12-month period despite any reasonable accommodation available from
the Company.
 
With regard to Section 409A of the Internal Revenue Code:
 
(i)             General.  It is the intention of both the Company and you that
the benefits and rights to which you could be entitled pursuant to this letter
agreement comply with Section 409A of the Internal Revenue Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this letter agreement shall be construed in a
manner consistent with that intention.  If you or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on you and on
the Company).
 
(ii)            Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this letter agreement on account of termination of your
employment shall be made unless and until you incur a “separation from service”
within the meaning of Section 409A.
 
(iii)           6 Month Delay for Specified Employees if the Company is a Public
Company at Separation from Service.  The following shall only apply to the
extent that the shares of stock of the Company (or any of its affiliates) are
registered on an established securities market at the time you incur a
separation from service:
 
(x)            if (and only to the extent) any amounts payable to you on account
of separation from service are considered deferred compensation under Section
409A and/or not within any specified exception from Section 409A, and you are a
“specified employee” at the time of separation from service, then no payment or
benefit shall be made before the date that is six months after your separation
from service (or death, if earlier).  Any payment or benefit delayed by reason
of the prior sentence shall be paid out or provided in a single lump sum at the
end of such required delay period in order to catch up to the original payment
schedule; and
 
(y)            for purposes of this provision, you shall be considered to be a
“specified employee” if, at the time of your separation from service, you are a
“key employee” within the meaning of Section 416(i) of the Internal Revenue
Code, of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the
Internal Revenue Code).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 6
 
 
(iv)           No Acceleration of Payments.  Neither the Company nor you,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this letter agreement, and no amount that is subject to Section
409A shall be paid before the earliest date on which it may be paid without
violating Section 409A.
 
(v)           Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this letter agreement, each
separately identified amount you are entitled under this letter agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this letter agreement
shall be treated as a right to a series of separate payments.
 
(vi)           Taxable Reimbursements and In-Kind Benefits.
 
(x)            Any reimbursements by the Company to you of any eligible expenses
pursuant to this letter agreement that are not excludable from your income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made no
later than the last day of your  taxable year following the year in which the
expense was incurred.
 
(y)           The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to you under this letter agreement, during any
taxable year of yours shall not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year of yours.
 
(z)           The right to Taxable Reimbursement, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit.
 
11.           No Conflicting Obligations. You understand and agree that by
accepting this employment agreement, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
which you have not disclosed in writing to the Company before signing this
letter agreement, and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this letter or the Company’s
policies.  You are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise.  The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties.  Also, we expect you to
abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that you refrain from
having any contact with such persons until such time as any non-solicitation
obligation expires.
 
12.           Non-Competition.  You agree, during the term of your employment
with the Company and for 12 months thereafter, except as permitted in Section
1(b): not to act within the United States as an officer, director, employee,
agent, member, manager, proprietor, partner, controlling stockholder, lender,
consultant, advisor, affiliate, independent contractor or otherwise, of, for or
to any business or enterprise which competes with or which you
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 7
 
 
have knowledge intends to compete with the Company’s mobile advertising and/or
mobile messaging/notifications business.  You agree that any breach by you of
the preceding sentence’s agreement would cause irreparable damage to the Company
and that, in addition to all other remedies for violation thereof, the Company
shall be entitled to temporary, preliminary and permanent injunctive relief and
other equitable relief to remedy any breach by you of this Section.  Further,
you agree at a minimum to return to the Company any of the separation payment
provided for in Section 10 paid during the period of violation hereof.


13.           Insurance.  The Company shall maintain, and you shall be covered
by, directors’ and officers’ liability insurance, and errors and omissions,
policies.


14.           Arbitration.  You and the Company agree to arbitrate before a
neutral arbitrator any and all claims or disputes arising out of this letter
agreement and any and all claims arising from or relating to your employment
with the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.
 
The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision.  The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards.  The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court.  The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the New Jersey Arbitration Act.  The arbitration will take place
in Newark, New Jersey and be governed by New Jersey procedural law.
 
You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of any administrative fee of the tribunal, the
arbitrator’s fee and any other type of expense or cost that you would not be
required to bear if you were to bring the dispute or claim in court.  Both the
Company and you will be responsible for their own attorneys’ fees, and the
arbitrator may not award attorneys’ fees unless a statute or contract at issue
specifically authorizes such an award.
 
The foregoing notwithstanding, this arbitration provision does not apply to
(a) workers’ compensation or unemployment insurance claims, (b) stock appraisal
rights under the Delaware General Corporation Law, (c) any other claims that an
employer cannot, in accordance with applicable state law, require (either
pursuant to an arbitration agreement or otherwise) an employee to arbitrate, (d)
claims seeking equitable relief for violation of Section 12 of this letter
agreement, or (e) claims concerning the ownership, validity, infringement,
misappropriation, disclosure, misuse or enforceability of any confidential
information, patent right, copyright, mask work, trademark or any other trade
secret or intellectual property held or sought by either you or the Company
(whether or not arising under the Confidentiality Agreement).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
John Quinn
September 26, 2011
Page 8
 
 
If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral will modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.
 
15.           Entire Agreement.  This letter, together with the Confidentiality
Agreement, sets forth the entire agreement and understanding between you and the
Company relating to your employment and supersedes all prior and contemporaneous
agreements and discussions between us.  This letter may not be modified or
amended or waived except by a written agreement, signed by an officer of the
Company.  This letter will be governed by the laws of the State of New Jersey
without regard to its conflict of laws provisions.
 
We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.
 


Very truly yours,


SINGLE TOUCH SYSTEMS
INC.                                                                                     




By:____________________________
Title: Chief Executive Officer and President
 

  ACCEPTED AND AGREED:  
 
      JOHN QUINN                 ____________________________     Signature  

 
Attachment A: Confidential Information and Invention Assignment Agreement
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
Attachment A


Confidential Information and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
[This form is designed to be used by an individual hired as an employee of
Single Touch Systems Inc.  If an individual is hired as a consultant, or becomes
a consultant after having been an employee,  use the Consultant form of
Confidential Information And Invention Assignment Agreement.]
 
SINGLE TOUCH SYSTEMS INC.
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 


As a condition of my becoming employed (or my employment being continued) by
Single Touch Systems Inc. (including any of its subsidiaries) (together, the
“Company”), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:
 
1.             Confidential Information.
 
(a)           Company Information.  I agree at all times during the Relationship
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or
create.  I further agree not to make copies of such Confidential Information
except as authorized by the Company.  I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, suppliers, and customer information (including, but not
limited to, any information about customers of the Company on whom I called or
with whom I became acquainted during the Relationship that would not otherwise
be publicly available), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the Relationship, whether or not
during working hours.  I understand that Confidential Information includes, but
is not limited to, information pertaining to any aspect of the Company’s
business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise.  I further understand that Confidential Information does not include
any of the foregoing items (i) of which I had knowledge prior to my employment
with the Company, or (ii) which has become publicly and widely known and made
generally available through no wrongful act of mine.
 
(b)           Prior Obligations.  I represent that my performance of all terms
of this Agreement as an employee of the Company has not breached and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me prior or after the commencement of the Relationship, and I
will not disclose to the Company or use any inventions, confidential or
non-public proprietary information or material belonging to any current or
former client or employer or any other party.  I will not induce the Company to
use any inventions, confidential or non-public proprietary information, or
material belonging to any current or former client or
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
employer or any other party.  I acknowledge and agree that I have listed on
Exhibit A hereto all agreements (e.g., non-competition agreements,
non-solicitation of customers agreements, non-solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.) with a
current or former employer, or any other person or entity, that may restrict my
ability to accept employment with the Company or my ability as an employee to
recruit or engage customers or service providers on behalf of the Company, or
otherwise relate to or restrict my ability to perform my duties as an employee
of the Company or any obligation I may have to the Company.
 
(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.
 
2.             Inventions.
 
(a)           Inventions Retained and Licensed.  I have attached hereto, in
Exhibit A, a list describing with particularity all inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
me before the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of the Relationship, I incorporate into a
Company product, process or machine a Prior Invention owned by me or in which I
have an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.
 
(b)           Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the Relationship, which relate to the messaging/notification
business (collectively referred to as “Inventions”), except as provided in
Section 2(e) below.  I further acknowledge that all Inventions which are made by
me (solely or jointly with others) within the scope of and during the
Relationship are “works made for hire” (to the greatest extent permitted by
applicable law) and are compensated by my salary, unless regulated otherwise by
the mandatory law of the state of New Jersey.
 
(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the Relationship.  The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
recordings, laboratory notebooks, and any other format.  The records will be
available to and remain the sole property of the Company at all times.  I agree
not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business.  I agree to return all such records (including any copies thereof) to
the Company at the time of termination of the Relationship as provided for in
Section 3.
 
(d)           Patent and Copyright Rights.  I agree to assist the Company, or
its designee, at its expense, in every proper way to secure the Company’s, or
its designee’s, rights in the Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world.  If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me.  I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.
 
(e)           Exception to Assignments.  I understand that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any concepts or ideas developed prior to my employment by the Company, or to any
Invention which qualifies fully under the provisions of any applicable New
Jersey limiting an employer’s right to require that Inventions created in
certain circumstances be assigned to the employer.  I will advise the Company
promptly in writing of any inventions that I believe meet such provisions and
are not otherwise disclosed on Exhibit A.
 
3.             Company Property; Returning Company Documents.  I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
time with or without notice.  I agree that, at the time of termination of the
Relationship, I will deliver to the Company (and will not keep in my possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any of the aforementioned items
developed by me pursuant to the Relationship or otherwise belonging to the
Company, its successors or assigns.  In the event of the termination of the
Relationship, I agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit B; however, my failure to sign and deliver the
Termination Certification shall in no way diminish my continuing obligations
under this Agreement.
 
4.             Notification to Other Parties.
 
(a)           Employees.  In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.
 
(b)           Consultants.  I hereby grant consent to notification by the
Company to any other parties besides the Company with whom I maintain a
consulting relationship, including parties with whom such relationship commences
after the effective date of this Agreement, about my rights and obligations
under this Agreement.
 
5.             Solicitation of Employees, Consultants and Other Parties.  I
agree that, during the Relationship and for a period of 12 months immediately
following the termination of the Relationship for any reason, whether with or
without cause, I shall not either directly or indirectly: (i) solicit, induce,
recruit or encourage any of the Company’s current (as of the time of any such
solicitation, inducement, recruitment, or encouragement) employees or
consultants to terminate their relationship with the Company, or (ii) attempt to
solicit, induce, recruit, encourage or take away current (as of the time of any
such solicitation, inducement, recruitment, encouragement or taking away)
employees or consultants of the Company, either for myself or for any other
person or entity, except that it shall not be a violation of this provision to
place an advertisement in any newspaper or trade publication, or to make any
other non-individually targeted solicitations.  Further, during the Relationship
and at any time following termination of the Relationship for any reason, with
or without cause, I shall not use any Confidential Information of the Company to
attempt to negatively influence any of the Company’s clients or customers from
purchasing Company products or services or to solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.
 
6.             Representations and Covenants.
 
(a)           Facilitation of Agreement.  I agree to execute promptly any proper
oath or verify any proper document required to carry out the terms of this
Agreement upon the Company’s written request to do so.
 
(b)           Conflicts.  I represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into with any third party, including without limitation any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust before commencement of my Relationship with the
Company.  I agree not to enter into any written or oral agreement that conflicts
with the provisions of this Agreement.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(c)           Voluntary Execution.  I certify and acknowledge that I have
carefully read all of the provisions of this Agreement and that I understand and
will fully and faithfully comply with such provisions.
 
7.             General Provisions.
 
(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey, without giving effect to the principles of conflict of laws.
 
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us.  No modification or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by both parties.  Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
 
(c)           Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.
 
(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.
 
(e)           Survival.  The provisions of this Agreement shall survive the
termination of the Relationship.
 
(f)           Remedies.  I acknowledge and agree that violation of this
Agreement by me may cause the Company irreparable harm, and therefore agree that
the Company will be entitled to seek extraordinary relief in court, including
but not limited to temporary restraining orders, preliminary injunctions and
permanent injunctions and in addition to and without prejudice to any other
rights or remedies that the Company may have for a breach of this Agreement.
 
(g)           ADVICE OF COUNSEL.  I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 


 
[Signature Page Follows]
 



 
- 5 -

--------------------------------------------------------------------------------

 

 
The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below:
 

COMPANY:     EMPLOYEE:             SINGLE TOUCH SYSTEMS INC.   
__________________, an Individual:    
 
   
 
              By:                       Name:               Signature    
Title:  
 
   
 
              Date:      Date:                  Address:      Address:    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF RESTRICTIVE AGREEMENTS UNDER SECTION 1(b); LIST OF PRIOR
INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 5


Title of Agreement
 
Date
Nature of Restriction



















 
    Title of Invention, etc.       
 
   Date  
Identifying Number
or Brief Description
     










 








___ No restrictive agreements, and no inventions or improvements
 
___ Additional Sheets Attached
 
Signature of Employee/Consultant:______________________
 
Print Name of Employee/Consultant:_____________________
 
Date:_____________________________________________
 
 

 
- 7 -

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Single Touch
Systems Inc., its subsidiaries, affiliates, successors or assigns (together the
“Company”).
 
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
I further agree that for 12 months from the date of this Certificate, I shall
not either directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity, except that it shall not be a violation of this provision to
place an advertisement in any newspaper or trade publication or to make any
other non-individually targeted solicitations.  Further, I shall not at any time
use any Confidential Information of the Company to negatively influence any of
the Company’s clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 


Date:
                        (Employee’s Signature)                            
(Type/Print Employee’s Name)  

 
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
SINGLE TOUCH SYSTEMS INC.
 
RESTRICTED STOCK ISSUANCE AGREEMENT
 


This Restricted Stock Issuance Agreement (the “Agreement”) is made as of
September 26, 2011, by and between Single Touch Systems Inc., a Delaware
corporation (the “Company”), and John Quinn (“Issuee”).
 
1.             Sale of Stock.  Subject to the terms and conditions of this
Agreement, the Company shall (as was authorized by its Board of Directors) issue
to Issuee as a stock bonus, and Issuee agrees to take subject to such terms and
conditions, 100,000 shares of the Company’s Common Stock (the “Shares”) pursuant
to the Company’s 2009 Employee and Consultant Stock Plan.  The term “Shares”
refers to the issued Shares and all securities received in replacement of or in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Issuee is entitled by reason of Issuee’s
ownership of the Shares.
 
2.             Limitations on Transfer.  In addition to any other limitation on
transfer created by applicable securities laws, Issuee shall not assign,
transfer, sell, encumber or dispose of any interest in any Shares (or agree or
commit to do so) on or before December 25, 2011 (the “Transfer
Restriction”).  After the Shares have been released from such Transfer
Restriction, Issuee shall not assign, transfer, sell, encumber or dispose of any
interest in the Shares except in compliance with applicable securities laws.
 
The Transfer Restriction does not apply to the transfer of any or all of the
Shares on Issuee’s death by will or intestacy.  For avoidance of doubt, this
exception does not apply to transfers of the Shares during Issuee’s lifetime.
 
3.             Investment and Taxation Representations.  In connection with the
issuance of the Shares, Issuee represents to the Company the following:
 
(a)           Issuee understands that the certificate(s) evidencing the Shares
will be imprinted with a legend which prohibits the transfer of the securities
for a period of time.
 
(b)           Issuee is familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
“control securities” subject to the satisfaction of certain conditions.  Issuee
understands that the Company provides no assurances as to whether he will be
able to resell any or all of the Shares pursuant to Rule 144, which rules
require, among other things, that the Company be subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended, and under
certain circumstances, that resales of securities be limited in volume and take
place only pursuant to brokered transactions.  Notwithstanding this paragraph
(b), Issuee acknowledges and agrees to the restrictions set forth in paragraph
(c) below.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(c)           Issuee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act or some other registration exemption will be required; and that,
notwithstanding the fact that Rules 144 is not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell control securities other than in a registered offering and
otherwise than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.
 
(d)           Issuee understands that Issuee may suffer adverse tax consequences
as a result of Issuee’s acquisition and/or disposition of the Shares and/or the
lapse of the Transfer Restriction.  Issuee represents that Issuee has consulted
any tax consultants Issuee deems advisable in connection with the acquisition
and/or disposition of the Shares and/or the lapse of the Transfer Restriction
and that Issuee is not relying on the Company or its legal counsel for any tax
advice.
 
4.             Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends.  The certificate or certificates representing the Shares
shall bear the following legend (as well as any legends required by applicable
U.S. state and federal corporate and securities laws):
 
 
PURSUANT TO RESTRICTIONS ESTABLISHED BY A RESTRICTED STOCK ISSUANCE AGREEMENT
DATED SEPTEMBER 26, 2011 BETWEEN THE ISSUER AND THE REGISTERED HOLDER, THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE ASSIGNED, TRANSFERRED OR SOLD
BY THE REGISTERED HOLDER THEREOF ON OR BEFORE DECEMBER 25, 2011.  SUCH
RESTRICTED STOCK ISSUANCE AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL
EXECUTIVE OFFICE OF THE ISSUER.

 
(b)           Stop-Transfer Notices.  Issuee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any.
 
(c)           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any of the Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any Issuee or other transferee to whom such Shares shall have been so
transferred.
 
5.             No Employment Rights.  Nothing in this Agreement shall affect in
any manner whatsoever the right or power of the Company, or a parent or
subsidiary of the Company, to terminate Issuee’s employment and/or other service
provider relationship, for any reason, with or without cause.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
6.             Section 83(b) Election.  Issuee understands that Section 83(a) of
the Internal Revenue Code taxes as ordinary income the difference between the
fair market value of the Shares as of the date any restrictions on the Shares
lapse and the amount paid for the Shares.  In this context, “restriction” means
the Transfer Restriction.  Issuee understands that Issuee may elect to be taxed
at the time the Shares are acquired, rather than when the Transfer Restriction
expires, by filing an election under Section 83(b) (an “83(b) Election”) of the
Internal Revenue Code with the Internal Revenue Service within 30 days from the
date of acquisition.  Even if the fair market value of the Shares at the time of
the execution of this Agreement equals or is only modestly more than the amount
paid for the Shares, an 83(b) Election must be made to avoid income under
Section 83(a) in the future.  Issuee understands that failure to file such an
83(b) Election in a timely manner may result in adverse tax consequences for
Issuee.  Issuee acknowledges that the foregoing is only a summary of the effect
of United States federal income taxation with respect to acquisition of the
Shares hereunder, and does not purport to be complete.  Issuee further
acknowledges that the Company has directed Issuee to seek independent advice
regarding the applicable provisions of the Internal Revenue Code, the income tax
laws of any municipality, state or foreign country in which Issuee may reside,
and the tax consequences of Issuee’s death.
 
Issuee acknowledges that if he does NOT timely file an 83(b) Election, then
instead of receiving Section 83(b) tax treatment he will, under Section 83(a) of
the Internal Revenue Code, realize (on the date the Transfer Restriction lapses)
as ordinary taxable income the difference between (a) the fair market value of
the Shares as of the date the Transfer Restriction lapses (December 25, 2011)
and (b) the amount paid for the Shares (which was zero).
 
7.             Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New Jersey, without giving effect to principles of conflicts of law.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
(c)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(d)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
(e)           Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The rights and obligations of Issuee under this Agreement may not
be assigned except with the prior written consent of the Company.
 
The parties have executed this Restricted Stock Issuance Agreement as of the
date first set forth above.
 

  COMPANY:           SINGLE TOUCH SYSTEMS INC.          
 
By:
      Name:        Title:                        ISSUEE:                  
John Quinn
 

 
 
 
 
 
 
 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 